CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #655/657 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated March 2, 2015 on the financial statements and financial highlights of the Kellner Merger Fund and Kellner Event Fund (the “Funds”), each a series of the Advisors Series Trust.Such financial statements and financial highlights appear in the 2014 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania April 29, 2015
